DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25, 28-32, 34 and 36 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Nakai et al (US 2010/0164071), Hourai et al (US 5,954,873), and Kulkarni (“Defect dynamics in the presence of nitrogen in growing Czochralski silicon crystals”). Nakai et al teaches Czochralski crystal growth comprsing nitrogen doping, pulling speed and temperature gradient control for controlling oxygen precipitates. Hourai et al teaches controlling the pulling rate and thermal gradient to control OSF rings. Kulkarni teaches modeling the distribution of defects in Czochralski growth.  The prior art does not teach, suggest or provide any rationale for a thermally treated wafer sliced from the nitrogen-doped silicon crystal ingot has an edge band in a region extending from about 1000 m to the edge of said wafer and to the edge of said wafer and is characterized by oxygen precipitates having an average diameter of from about 80 nm to about 90 nm and an oxygen precipitate density of from about 1*108 atoms per cm3 to about 1*1010 atoms per cm3.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714